 In the Matter Of ZELLERBACH PAPER COMPANYandINTERNATIONALLONGSHOREMEN AND WAREHOUSEMEN'S UNION, LOCAL 1-26Case No. 8-355CERTIFICATION OF REPRESENTATIVESFebruary 15, 1938By Decision dated December 3, 1937,1 the National Labor RelationsBoard, herein called the Board, as part of the investigation author-ized to ascertain representatives for the purposes of collective bar-gaining with Zellerbach Paper Company, herein called the Company.directed the Regional Director for the Twenty-first Region, actingas agent for the Board, and subject to National Labor RelationsBoard Rules and Regulations-Series 1, as amended, to conduct anelection by secret ballot among the employees in the operatingdepartment of the Los Angeles warehouse of the Company, exclusiveof foremen, the assistant foreman, and cutters, who were in theemploy of the Company during the pay-roll period immediatelypreceding September 9, 1937, to determine whether they desired to berepresented by International Longshoremen andWarehousemen'sUnion, Local 1-26, herein called the Longshoremen, affiliated withthe Committee for Industrial Organization, or by General Ware-housemen's Union 598, herein called Local 598, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.Pursuant to said Direction of Election, the Regional Director con-ducted an election by secret ballot on December 17, 1937.Theresults of the balloting showed that the majority of the employeesin the appropriate unit desired to bargain collectively with the Com-pany, although they had accorded neither of the rival unions amajority.On January 10, 1938, the Longshoremen, having receivedthe greater number of votes, requested, by a letter addressed to theBoard, that a run-off election be held.By Supplemental Decision and Direction of Election, datedJanuary 19, 1938, the Board, as part of the investigation authorizedto ascertain representatives for the purposes of collective bargain-ing with the Company, directed the Regional Director for the14 N. L.R. B. 348.308 DECISIONS AND ORDERS309Twenty-first Region, acting as agent for the Board, to conduct anelection by secret ballot among the above-designated employees todetermine whether or not they desire to be represented by the Long-shoremen for the purposes of collective bargaining.Pursuant to the Supplemental Decision and Direction of Election,balloting was conducted on February 2, 1938. Full opportunity wasaccorded all of the parties to this investigation to participate in theconduct of the secret ballot and to make challenges.On February 2, 1938, the Regional Director caused to be servedon the parties his Intermediate Report on the conduct of the ballot.As to the results of the secret ballot, the Regional Director reportedthe following :Totalnumber eligible__________________________________________59Total number of ballotscast____________________________________ 57-Total number of ballots cast for theLongshoremen--------------31Total number of ballots cast against the Longshoremen-----------26Total member of blank, void and challenged ballots cast---------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY.CERTIFIED that International Longshoremen andWarehousemen'sUnion,Local 1-26, has been designated andselected by a majority of the employees of the Zellerbach PaperCompany in the operating department of the Los Angeles ware-house of the Company, exclusive of foremen, the assistant foreman,and cutters, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the NationalLabor Relations Act, International Longshoremen and Warehouse-men's Union, Local 1-26, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of, pay, wages, hours of employment and other conditions ofemployment.